Citation Nr: 1727944	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine, to include as secondary to service-connected right knee disorders.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right knee disorders.

3.  Entitlement to service connection for left arm radiculopathy, to include as secondary to service-connected right knee disorders.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and alcohol use disorder, as secondary to service-connected right knee disorders.  

5.  Entitlement to a rating in excess of 30 percent for medial/lateral instability of the right knee.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1994 to April 1995.  He also had other periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2009, October 2011, and May 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a November 2013 submission, the Veteran's agent indicated that the Veteran desired a hearing before the Board at the RO.  Such a hearing was scheduled in January 2015 to address the claims for service connection as well as the claim of entitlement to a TDIU.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d). 

In his April 2015 substantive appeal, the Veteran requested a Board hearing on his right knee increased rating claim.  In July 2015, the Board remanded this matter for further development on the service connection issues and for a Travel Board hearing on the Veteran's right knee increased rating claim.  In a September 2016 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e). 

The Board notes that, although the RO adjudicated and denied a claim for service connection for depression, the evidence of record reflects an additional diagnosis of alcohol use disorder.  To encompass any diagnosed disabilities, the Board has expanded the claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to an increased rating for medial/lateral instability of the right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's unspecified depressive disorder is shown to be as likely as not secondary to his service-connected right knee disorders.

2.  The Veteran's alcohol use disorder is shown to be as likely as not secondary to his service-connected unspecified depressive disorder.

3.  The Veteran's thoracolumbar spine degenerative disc disease is shown to be as likely as not secondary to his service-connected right knee disorders.

4.  The Veteran's cervical spine degenerative disc disease is shown to be as likely as not secondary to his service-connected right knee disorders.

5.  The Veteran's left upper extremity radiculopathy is shown to be as likely as not secondary to his service-connected right knee disorders.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for unspecified depressive disorder as secondary to right knee disorders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for alcohol use disorder as secondary to unspecified depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for unspecified depressive disorder as secondary to right knee disorders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for cervical spine disorder as secondary to right knee disorders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for left upper extremity radiculopathy as secondary to right knee disorders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for acquired psychiatric disorders, asserting that the physical limitations caused by his service-connected right knee disorders have caused him to experience psychiatric symptoms such as depression.  The Veteran also seeks service connection for low back disability, cervical spine disorder, and left arm radiculopathy, asserting that his right knee disorders have changed his gait and posture and led to his back and neck disabilities and radiculopathy.  The Veteran has not asserted direct service connection, and the record does not provide a basis for direct service connection.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for unspecified depressive disorder, alcohol use disorder, thoracolumbar spine degenerative disc disease, cervical spine disorder, and left upper extremity radiculopathy is warranted.

The Veteran has met the criteria to establish service connection for unspecified depressive disorder as secondary to service-connected right knee disorders.  A current diagnosis is shown upon VA examination in March 2016.  The March 2016 VA examiner opined that the Veteran's depressive symptoms were at least as likely as not caused by the Veteran's service-connected disorders.  The VA examiner explained that the Veteran described feeling a sense of worthlessness, low mood, and financial struggles due to his inability to work and provide for his family due to his service-connected disorders.  The VA examiner also stated that the timeline of the onset of symptoms supports this conclusion.  In a May 2016 letter, the Veteran's VA physician also opined that the Veteran's depression was more likely than not related to his chronic pain.  The VA physician explained that individuals suffering from chronic pain are commonly depressed as a result of the pain and inability to perform usual vocational and daily living activities.  VA treatment records also suggest a link between the Veteran's depression and his right knee disability.  See, e.g., January 2014 VA Treatment Record (noting depression related to physical health issues).  Viewing the evidence as a whole, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for unspecified depressive disorder as secondary to service-connected right knee disorders is warranted. 

The Veteran has also met the criteria to establish service connection for alcohol use disorder as secondary to service-connected unspecified depressive disorder.  A current diagnosis is shown upon VA examination in March 2016.  The March 2016 VA examiner opined that it is most likely that the Veteran uses alcohol to cope with his depressive symptoms.  The Board notes that the August 2011 VA examiner opined that the Veteran's symptoms were caused by chronic alcohol consumption and less likely than not the result of the Veteran's right knee disorders.  However, the August 2011 VA examiner did not opine regarding whether the Veteran's alcohol use disorder was related to the Veteran's depression, and limited the opinion by stating that the nature of the Veteran's other mental conditions could not be determined until the Veteran experienced a prolonged period of sobriety.  The March 2016 VA examiner noted that the Veteran's alcohol use disorder was mild during the evaluation.  Thus, the March 2016 VA opinion was not limited in the same way as the August 2011 opinion, and provides support for a relationship between the Veteran's alcohol use disorder and depression.  Because the Veteran's unspecified depressive disorder is now service-connected, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for alcohol use disorder as secondary to unspecified depressive disorder is warranted. 

The Veteran has met the criteria to establish service connection for thoracolumbar spine degenerative disc disease, cervical spine degenerative disc disease, and left upper extremity radiculopathy, as secondary to service-connected right knee disorders.  Current diagnoses are shown by VA examinations in August 2009 (thoracolumbar spine degenerative disc disease) and April 2012 (cervical spine degenerative disc disease with mild central canal narrowing and left upper extremity radiculopathy with involvement of C5-C6 nerve roots).  The August 2009 VA examiner noted the Veteran's antalgic gait, and muscle atrophy in the Veteran's right leg as a result of the Veteran favoring his service-connected right knee.  The April 2016 VA examiner opined that the Veteran's lumbar spine disorder was at least as likely as not aggravated by the Veteran's service-connected right knee condition.  The April 2016 VA examiner explained that the Veteran's right knee disability altered the Veteran's stance and gait for several years, which placed increased strain on the lower back and worsened the condition.  The Veteran's VA physician noted the Veteran's cervical spine degenerative disc disease with central canal narrowing, primarily at C4-C5 through C5-C6, disc herniation, and moderate-to-severe neuroforaminal narrowing on the left.  The VA physician then opined that the Veteran's spine disorders are at least as likely as not related to his right knee disabilities.  See May 2016 VA Physician Letter.  The VA physician explained that the Veteran has an antalgic gait due to his knee pain which places abnormal stress on his spine and that he is forced to perform his daily living activities in awkward positions due to his chronic pain.  The opinions connecting the Veteran's spine disorders to his knee disorders are highly probative as they are supported by rationales and by the evidence of record, including statements by the Veteran concerning his posture and gait and the onset of pain, and VA treatment records noting the Veteran's limp and antalgic gait.  See, e.g., February 2015 and May 2016 VA Treatment Records (noting Veteran's limp and antalgic gait).  While the April 2016 VA examiner opined that the Veteran's cervical spine disorder was less likely than not related to his right knee disability, the April 2016 VA examiner concentrated on the Veteran's reports of falls due to knee instability as the link to his right knee disability.  The April 2016 VA examiner noted that the degenerative changes shown on the Veteran's x-ray indicates that the process had been ongoing for some time.  The April 2016 VA examiner also explained that the neck and knees are anatomically unrelated.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's thoracolumbar spine degenerative disc disease, cervical spine degenerative disc disease, and left upper extremity radiculopathy are related to or aggravated by his right knee disorders.  Viewing the evidence as a whole, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for thoracolumbar spine degenerative disc disease, cervical spine degenerative disc disease, and left upper extremity radiculopathy, as secondary to service-connected right knee disorders, is warranted. 


ORDER

Service connection for unspecified depressive disorder is granted.

Service connection for alcohol use disorder secondary to unspecified depressive disorder is granted.

Service connection for thoracolumbar spine degenerative disc disease is granted.

Service connection for cervical spine degenerative disc disease is granted.

Service connection for left upper extremity radiculopathy is granted.


REMAND

Although the Board regrets the additional delay, the Board finds that the Veteran's remaining claims must be remanded for further development.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) indicated the required parameters of VA musculoskeletal Compensation and Pension examinations, including for recording active/passive range of motion and mobility in weightbearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 for instability.  The Diagnostic Code 5257 rating criteria do not consider range of motion.  This notwithstanding, the Veteran's service-connected right knee disability includes degenerative joint disease confirmed by July 2009 VA examination, ratable under diagnostic codes based on limitation of motion (Diagnostic Codes 5260, 5261).  To properly rate arthritis, findings responsive to Correia are needed.  Consequently, further VA examination is needed.

Moreover, pursuant to the Board's July 2015 remand directives, the Veteran's claims should have been readjudicated following the development ordered in the July 2015 remand and a Supplemental Statement of the Case (SSOC) should have been issued to the Veteran and his agent.  However, the AOJ did not readjudicate the claims and issue an SSOC.  Accordingly, a remand for an SSOC is necessary to put this case in the proper procedural posture.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file outstanding VA treatment records.

2.  After the records requested in paragraph 1 are associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability, including on the basis of limitation of motion and knee joint instability.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination. 

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right knee disability, as rated according to manifestation of limitation of motion. The examiner should report complete range of motion findings for the right knee joint.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate). Additionally, the examiner must document all functional loss of the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should provide a complete rationale for all opinions provided.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his agent should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


